DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/20 is being considered by the examiner.

Response to Amendment
This office action is in response to preliminary amendment filed on 11/4/20.  Claims 26-45 are currently pending.

Allowable Subject Matter
Claims 26-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 26, the closest prior art of record, EKMAN, B., “Machine Learning for Beam Based Mobility Optimization in NR”, Master of Science Thesis in Communication Systems, 2017-01-01, pp. 1-85, Linkoping University, teaches a method of determining an indication of one or more estimated signal parameters of a signal from a first cell, beam, or frequency in a cellular communications network, the method comprising: configuring a signal parameter estimation model (learning model) [pages 33-34]; determining an indication of one or more estimated signal parameters (predicted RSRP) of a signal from the first cell, beam, or frequency using the parameter estimation model (learning model is used to A method of reporting an indication of one or more estimated signal parameters of a signal from a first cell, beam, or frequency in a cellular communications network”, that the “parameter estimation model” is “based on configuration information from a second cell in the cellular communications network”, and “sending the indication to the second cell in response to the indication or the one or more estimated signal parameters satisfying one or more criteria” in combination with all of the remaining limitations of the claim. Claim 44 recites similar subject matter and is allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647